        Case 20-01405-JKS         Doc 16-1 Filed 10/29/20 Entered 10/30/20 12:55:33                    Desc
                                    Notice of Order Entry Page 1 of 1
Form order − ntcorder

                                  UNITED STATES BANKRUPTCY COURT


District of New Jersey
MLK Jr Federal Building
50 Walnut Street
Newark, NJ 07102

In Re: Alexander Haselkorn
Debtor
                                                           Case No.: 19−32984−JKS
                                                           Chapter 13
Alexander Haselkorn
Plaintiff

v.

David Safir
Defendant

Adv. Proc. No. 20−01405−JKS                                Judge: John K. Sherwood




                                     NOTICE OF JUDGMENT OR ORDER
                                       Pursuant to Fed. R. Bankr. P. 9022

      Please be advised that on October 30, 2020, the court entered the following judgment or order on the court's
docket in the above−captioned case:

Document Number: 16 − 10
ORDER RE: AMENDMENT OF COMPLAINT OR DISMISSAL (related document:10 Motion to Dismiss
Adversary Proceeding Filed by David Safir). Service of notice of the entry of this order pursuant to Rule 9022 was
made on the appropriate parties. See BNC Certificate of Notice. Signed on 10/29/2020 (mg)

     Parties may review the order by accessing it through PACER or the court's electronic case filing system
(CM/ECF). Public terminals for viewing are also available at the courthouse in each vicinage.




Dated: October 30, 2020
JAN: mg

                                                           Jeanne Naughton
                                                           Clerk
